Order of substitution reversed upon the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to the present board of directors of the plaintiff to intervene by interposing an answer, within ten days, alleging the invalidity of the assignment to Emma L. Bush; that upon that issue a separate trial be first had at Special Term, and in the event of such issue being determined adversely to said Emma L. Bush the motion to substitute attorneys may be renewed. No opinion. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur. Settle order on notice.